DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: on the first line of paragraph [0004], "a SOI" should be changed to --an SOI-- (see line 10 of paragraph [0037] for the correct grammatical form of "an SOI"). On line 4 of paragraph [0021], --, L3-- should be inserted after "L2" in order to be consistent with what is shown in figure 3 of the instant drawings. On line 9 of paragraph [0021], "Rb" should be changed to --Rbody--, again in order to be consistent with what is shown in figure 3. On line 6 of paragraph [0022], the word --the-- should be inserted before "drain" for purposes of proper grammatical form (and note that the same insertion is needed in paragraph [0023], on line 6 before the word "disabled", on line 12 before the word "OFF", and on line 14 before the word "ON". Also in paragraph [0023], on line 17, the word "of" should be changed to --will not--, i.e., similar to the correction made in the parent case. In paragraph [0024], line 16, a comma should be inserted at the end of the line after the word "continuously", and on line 17 of this paragraph, the word --voltages-- should be inserted after "bias". Also in this paragraph, on line 23, the word "stresses" should be changed to --these stress--, and on line 24 of this paragraph, the word --the-- should be inserted before "disabled". On the last line of this paragraph, the word --the-- should again be inserted before the word "enabled". On the penultimate line of paragraph [0026], --, thus-- should be inserted after the word "distortion". On line 10 of paragraph [0029], the word --was-- should be inserted after "what", and on line 12 of this paragraph, --, thus-- should again be inserted after the word "distortion". On the last line of paragraph [0038], the word "functional" should be changed to --functionality--.
Appropriate correction is required.

Claim Objections
3.	Claims 2, 13, 14 and 16 are objected to because of the following informalities:
On line 8 of claim 2, a comma should be inserted after the word "state".
On line 15 of claim 13, the first occurrence of "a" should be changed to --the--, for purposes of proper grammatical form (and note that the same change is also needed on the second line of claim 16).
On the second line of claim 14, the word --the-- should be inserted after "is" (and note that the same insertion is also needed on line 5 of claim 16).
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
On the last line of claim 3, “the second body bias voltage” lacks antecedent basis.
Claims 4-10 are rejected due to their dependency, directly or indirectly, on indefinite claim 3.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-18 are rejected under 35 U.S.C. 103 as being unpatentable over Homol et al (USP 8,368,463) in view of either Willard et al (USP 10,236,872) or Wilz et al (USPAP 2017/0237424).
As to claim 2, Homol et al discloses, in figure 10,
a radio frequency (RF) switch comprising a field effect transistor (FET), the FET comprising a first well (53) and a second well (52), wherein:
the second well is of an opposite semiconductor polarity (n-type) to the first well (p-type) and a substrate (51) of the FET;
the FET is fabricated with a bulk complementary metal-oxide-semiconductor (CMOS) process (not disclosed by Homol et al but would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention that a CMOS transistor such as that shown in figure 10 can be formed using a bulk process for achieving the well-known advantage of lowering manufacturing cost as compared to an SOI process, as indicated on page 4 of the 06/18/21 office action in parent case 17/129,568) and is configured to:
receive a gate bias voltage (VG) switchable between a gate first bias voltage level (VG ON) and a gate second bias voltage level (VG OFF) to put the FET in an ON or OFF state, respectively, and
the gate second bias voltage is negative with respect to ground (not disclosed by Homol et al but would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention to use a negative voltage for turning off an RF transistor, see column 2, lines 20-26, of Willard et al and paragraph [0050], lines 3-6, of Wilz et al as two examples of this well-known concept).
As to claim 3, the claimed first and second well bias voltages are VPW and VNW shown in figure 10 of Homol et al, and it would have been obvious to one of ordinary skill in the art that the body bias voltage level is negative, the reason being that it was old and well-known in the art that the body of an NMOS transistor is typically biased to the lowest voltage possible, i.e., either ground (0V) or a negative voltage (-VSS), of which fact official notice is taken by the examiner.
As to claim 4, note that the junction between the respective first and second wells 53 and 52 shown in figure 10 of Homol et al will be reversed biased during operation when the transistor is in a steady-state condition.
As to claim 5, note that the figure 10 transistor of Homol et al is an NMOSFET, first well 53 is p-type, second well 52 is n-type and substrate 51 is p-type.
As to claim 6, the claimed control circuit is control circuit 116 shown in figure 7 of Homol et al.
As to claim 7, the claimed circuital arrangement is the combination of the figure 10 transistor of Homol et al together with control circuit 110 shown in figure 7 of this reference.
As to claims 8 and 9, note column 23, lines 1-24, of Homol et al wherein this reference indicates that the gate, body and well bias voltages can be provided by a voltage distribution component which includes a plurality of levels shifter circuits, similar to level shifter circuits L1, L2 and L3 shown in instant figures 3 and 5.
As to claim 10, the claimed resistors between the figure 10 transistor and the above-noted level shifters, although not disclosed by Homol et al, also would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention to use such series resistors for well-known current limiting purposes, of which fact official notice is again taken by the examiner.
As to claims 11 and 12, official notice is also taken by the examiner that it was old and well-known in the art to use RF transistors such as the figure 10 transistor of Homol et al in electronic modules and communication devices.
As to claims 13-18, these claims are rejected using the same analysis as set forth above with regard to claims 2-12, and the claimed operation not explicitly disclosed by Homol et al will be inherent during Homol et al's operation (it has long been held by the courts that where the examiner has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, the examiner possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971)) or, alternatively, would have been obvious as a routine design expedient (it has long been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, see In re Aller, 105 USPQ 233 (1955)).

Double Patenting
6.	Claims 2-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,290,105. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 2-18 of the present application are fully anticipated by the claims of applicant's prior patent. Note, for example, that all of the limitations of claims 2 and 3 of the instant application are fully anticipated by what is recited in claim 1 of the '105 patent; all of the limitations of claims 4-6 of the instant application are anticipated by what is recited in claims 2, 3 and 5 of the '105 patent; all of the limitations of claims 7-10 of the instant application are anticipated by what is recited in claims 11-15 of the '105 patent; claims 11 and 12 of the instant application are fully anticipated by claims 6 and 7 of the '105 patent; and claims 13-15 of the instant application are fully anticipated by what is recited in claims 16-18 of the '105 patent.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        November 17, 2022